Name: Decision No 2/95 of the EC-Andorra Joint Committee of 6 November 1995 derogating from the definition of 'originating products' to take account of the special situation affecting cattle farming in the Principality of Andorra
 Type: Decision
 Subject Matter: means of agricultural production;  tariff policy;  international trade;  agricultural activity;  Europe
 Date Published: 1995-12-01

 Avis juridique important|21995D1201(02)Decision No 2/95 of the EC-Andorra Joint Committee of 6 November 1995 derogating from the definition of 'originating products' to take account of the special situation affecting cattle farming in the Principality of Andorra Official Journal L 288 , 01/12/1995 P. 0051 - 0052DECISION No 2/95 OF THE EC-ANDORRA JOINT COMMITTEE of 6 November 1995 derogating from the definition of originating products to take account of the special situation affecting cattle farming in the Principality of Andorra (95/502/EC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (1), and in particular Article 17 (8) thereof, Whereas, in accordance with Article 11 (2) of that Agreement, the Appendix establishes the rules of origin and methods of administrative cooperation to be applied to imports into the Community of products falling within Chapters 1-24 of the Harmonized System and originating in the Principality of Andorra; Whereas the Government of the Principality of Andorra has requested a derogation from the above rules of origin for that part of the country's livestock farming output which fails to comply with those rules for the purposes of Article 11 (1) of the Agreement; whereas the Principality of Andorra has requested that animals born in the Community and reared for a certain period of time in Andorra be considered as originating in Andorra; whereas a derogation should be granted in respect of the definition of originating products for a certain number of animals each year with a view to maintaining the traditional pattern of livestock farming in Andorra, HAS DECIDED AS FOLLOWS: Article 1 1. Notwithstanding the rules of origin laid down in Article 1 of the Appendix to the Agreement, live animals listed in the Annex to this Decision shall be considered as originating in the Principality of Andorra where they originate in the Community and have a live weight, on import into the Principality of Andorra, of less than 80 kilograms and are reared in Andorra for a period of not less than eight months, subject to the conditions laid down in this Decision. 2. Proof of Community origin shall be produced by means of the certificate of origin provided for in Article 48 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). The certificate shall show clearly the individual identification mark applied to each calf under Article 5 of Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (3). Article 2 The derogation provided for in Article 1 shall apply to exports of live animals from the Principality of Andorra up to the yearly limit listed in the Annex to this Decision for a period running from 1 July each year to 30 June of the following year. Article 3 1. By way of derogation from Article 2 (1) (b) of the Appendix to the Agreement, animals that qualify as originating in Andorra by virtue of this Decision shall be accompanied by a EUR 1 movement certificate specifying in the 'remarks` box the date on which they were imported into the Principality of Andorra and their weight at that time, together with the following phrase: 'Animals reared in Andorra - Decision No 2/95: certificate(s) of origin No . . .`, plus a photocopy of the original certificate(s). When released for free circulation in the Community the animals must still bear the individual identification marks applied by the Community authorities and entered in the certificates of origin. 2. The authorities of the Principality of Andorra shall carry out the export controls specified in Article 2 and shall send the Commission a quarterly statement of the quantities for which EUR 1 certificates have been issued on the basis of this Decision. Article 4 This Decision shall enter into force on the first day of the month following its adoption by the Joint Committee. Done at Brussels, 6 November 1995. For the Joint Committee The Chairman Albert PINTAT ANNEX >TABLE>